DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/12/2018, 10/24/2018, 2/4/2019, and 3/9/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-18, 33, and 35 are pending. Claims 6, 19-32, and 34 have been previously cancelled. Claims 3 and 7-16 are withdrawn from consideration due to and “Election of Species” received on 3/16/2020. Claims 1, 12, 17, and 33 have been amended. Claims 1, 17, and 33 are the independent claims. This FINAL Office Action is in response with “Amendments and Remarks” received on 2/17/2021. 

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 02/17/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using the same prior art, the Office will address all remarks.
Applicant remarks “The combination of Tayama and Mere neither teaches nor suggests the combination of limitations recited in claim 1. This is because neither Tayama nor Mere, taken alone or in combination, discloses or suggests selecting "a driving profile of the passenger based on the passenger identification information," selecting "from the driving profile a value of a driving parameter for controlling the autonomous vehicle to travel," and determining "an autonomous driving mode optimized for the passenger from among a plurality of autonomous driving modes of the autonomous vehicle based on the value of the driving parameter and the at least one of the context information and the ambient environment information." In short, neither Tayama nor Mere discloses or suggests an autonomous driving mode configured according to a driving parameter that is selected based on the identity of the passenger” and the Office respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It remains the Office’s stance that the combination of both cited prior arts renders the claimed subject matter obvious. Mere clearly discloses “In another aspect, the autonomous activation interface 28 may be configured to learn and store the user's habits or operational state while operating the vehicle. The autonomous activation interface 28 may also create a user profile based on the user's learned habits or operational state. The autonomous activation interface 28 may be further configured to activate a level of autonomous controlled driving based on the user profile. For example, if the user falls asleep during a specific time period while the user is driving, then the autonomous activation interface 28 can learn, store, and create a user profile indicating that the user falls asleep during the specific time period. The autonomous activation interface 28 may then activate full autonomous controlled driving during that specific time period” [Mere, ¶ 0038]. The Office is interpreting this as adjusting the vehicle control based on a user profile that is learned. Therefore the Office respectfully disagrees.
Applicant further remarks “the various levels of autonomous driving in Mere are not determined based on "a value of a driving parameter" selected from a driving profile based on the identity of the passenger ("a driving profile of the passenger based on the passenger identification information"). Instead, Mere describes that the "multiple levels 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It remains the Office’s stance that the combination of both cited prior arts renders the claimed subject matter obvious. Mere clearly discloses “In another aspect, the autonomous activation interface 28 may be configured to learn and store the user's habits or operational state while operating the vehicle. The autonomous activation interface 28 may also create a user profile based on the user's learned habits or operational state. The autonomous activation interface 28 may be further configured to activate a level of autonomous controlled driving based on the user profile. For example, if the user falls asleep during a specific time period while the user is driving, then the autonomous activation interface 28 can learn, store, and create a user profile indicating that the user falls asleep during the specific time period. The autonomous activation interface 28 may then activate full autonomous controlled driving during that specific time period” [Mere, ¶ 0038]. The Office is interpreting this as adjusting the vehicle control based on a user profile that is learned. Therefore the Office respectfully disagrees.
Applicant further remarks “the combination of Tayama and Mere at most suggests determining when to switch between manual driving and autonomous driving, 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It remains the Office’s stance that the combination of both cited prior arts renders the claimed subject matter obvious. Mere clearly discloses “In another aspect, the autonomous activation interface 28 may be configured to learn and store the user's habits or operational state while operating the vehicle. The autonomous activation interface 28 may also create a user profile based on the user's learned habits or operational state. The autonomous activation interface 28 may be further configured to activate a level of autonomous controlled driving based on the user profile. For example, if the user falls asleep during a specific time period while the user is driving, then the autonomous activation interface 28 can learn, store, and create a user profile indicating that the user falls asleep during the specific time period. The autonomous activation interface 28 may then activate full autonomous controlled driving during that 
Applicant further remarks “Claim 35 illustrates the deficiencies of Tayama and Mere. For example, neither Tayama nor Mere select an "acceleration" value from a user profile, and then utilize that parameter to determine the autonomous driving mode” and the Office respectfully disagree.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It remains the Office’s stance that the combination of both cited prior arts renders the claimed subject matter obvious. Mere clearly discloses “In another aspect, the autonomous activation interface 28 may be configured to learn and store the user's habits or operational state while operating the vehicle. The autonomous activation interface 28 may also create a user profile based on the user's learned habits or operational state. The autonomous activation interface 28 may be further configured to activate a level of autonomous controlled driving based on the user profile. For example, if the user falls asleep during a specific time period while the user is driving, then the autonomous activation interface 28 can learn, store, and create a user profile indicating that the user falls asleep during the specific time period. The autonomous activation interface 28 may then activate full autonomous controlled driving during that 
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                            Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that none of the claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4-5, 17, 18, 33, and 35 are rejected under 35 USC 103 as being unpatentable over Tayama (United States Patent Publication 2019/0155279) in view Mere et al.  (United States Patent Publication 2016/0187879).
With respect to Claim 1: While Tayama discloses “A device for controlling an autonomous vehicle” [Tayama, ¶ 0012, 0016, 0041-0043, 0047, 0054-0057, and 0061-0064]; 
“the device comprising: an interface configured to obtain at least one of context information about a passenger of the autonomous vehicle” [Tayama, ¶ 0012, 0016, 0041-0043, 0047, 0054-0057, and 0061-0064]; 

“and a processor configured to select an autonomous driving mode optimized for the passenger from among a plurality of autonomous driving modes of the autonomous vehicle based on the at least one of the context information and the ambient environment information” [Tayama, ¶ 0012, 0016, 0041-0043, 0047, 0054-0057, and 0061-0064]; 
 “and control the autonomous vehicle according to the determined driving mode” [Tayama, ¶ 0012, 0016, 0041-0043, 0047, 0054-0057, and 0061-0064];
Tayama, does not specifically state using a drivers profile to further control the autonomous vehicle.
Mere, which is also a driving mode/style control system for autonomous driving teaches “an interface configured to obtain passenger identification information of a passenger of the autonomous vehicle” [Mere, ¶ 0036-0038]; 
“and at least one of context information about the passenger of the autonomous vehicle” [Mere, ¶ 0036-0038]; 
“and ambient environment information of the autonomous vehicle” [Mere, ¶ 0036-0038]; 
“and a processor configured to select a driving profile of the passenger based on the passenger identification information” [Mere, ¶ 0036-0038]; 
“select from the driving profile a value of a driving parameter for controlling the autonomous vehicle to travel” [Mere, ¶ 0036-0038];

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mere into the invention of Tayama to not only include using context and ambient data to control vehicle modes as Tayama discloses but to also use the history of past users preferences to create a profile for vehicle modes as taught by Mere with a motivation of creating more robust system that takes into account a user’s preferences and habits [Mere, ¶ 0038] . Additionally, the claimed invention is merely a combination of old, well known elements vehicle mode switching and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Tayama discloses “The device of claim 1, wherein the interface is configured to obtain at least one of other context information and other ambient environment information” [Tayama, ¶ 0012, 0016, 0041-0043, 0047, 0054-0057, and 0061-0064]; 
“and the processor is configured to change the autonomous driving mode to another autonomous driving mode from among the plurality of autonomous driving modes, based on the at least one of the other context information and the 
With respect to Claims 4-5: While Tayama discloses “The device of claim 1, wherein the processor is configured to determine the autonomous driving mode corresponding to the obtained at least one of the context information and the ambient environment information, based on a connection relationship between destination information of the passenger and the driving mode” [Tayama, ¶ 0012, 0016, 0041-0043, 0047, 0054-0057, and 0061-0064];
Tayama does not specifically state what the “connection relationship” is, or how it is pre-set.
Mere, which is also a driving mode/style control system for autonomous driving teaches “The device of claim 4, wherein the connection relationship is pre-set by the passenger or determined based on learning of a driving history of the passenger” [Mere, ¶ 0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mere into the invention of Tayama to not only include using context and ambient data to control vehicle modes as Tayama discloses but to also use the history of past users preferences to create a profile for vehicle modes as taught by Mere with a motivation of creating more robust system that takes into account a user’s preferences and habits [Mere, ¶ 0038] . Additionally, the claimed invention is merely a combination of old, well known elements vehicle mode switching and in the combination each element merely would have performed the same function 
With respect to Claims 17 and 18: all limitations have been examined with respect to the device in claims 1-2. The method taught/disclosed in claims 17 and 18 can clearly perform on the device of claims 1-2. Therefore claims 17 and 18 are rejected under the same rationale.
With respect to Claim 33: all limitations have been examined with respect to the device in claims 1-2. The medium taught/disclosed in claim 33 can clearly perform on the device of claims 1-2. Therefore claim 33 is rejected under the same rationale.
With respect to Claim 35: While Tayama discloses controlling vehicle in multiple modes based on the context information and ambient environment information, Tayama, does not specifically state using a drivers profile to further control the autonomous vehicle.
 Mere, which is also a driving mode/style control system for autonomous driving teaches “The device of claim 1, wherein the driving parameter comprises at least one of acceleration of the autonomous vehicle, brake force of the autonomous vehicle, and suspension of the autonomous vehicle” [Mere, ¶ 0036-0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mere into the invention of Tayama to not only include using context and ambient data to control vehicle modes as Tayama discloses but to also use the history of past 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669